Opinion of the Court
PER CURIAM:
Two statements of the accused were received in evidence after proof that he was advised of his rights under Uniform Code of Military Justice, Article 31, 10 USC § 831, and that he was entitled either to “legal assistance” from the staff judge advocate’s office or to representation by civilian counsel at his own expense. The interrogating investigator did not inform the accused that a “military lawyer would be provided free of charge,” nor did he tell him that counsel might be present during the interrogation. In short, the warning as to accused’s counsel was wholly inadequate, and it was prejudicial error to receive the statements. United States v Tempia, 16 USCMA 629, 37 CMR 249; Miranda v Arizona, 384 US 436, 16 L ed 2d 694, 86 S Ct 1602 (1966).
The decision of the board of review is reversed, and the record of trial is returned to the Judge Advocate General of the Army. A rehearing may be ordered, or the board may, pursuant to accused’s plea, affirm findings of guilty of wrongful appropriation and reassess the sentence.